FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         JAN 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

JORGE ALEJANDRO ROJAS,                          No.    17-55036

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-05811-CBM-SS
 v.                                             Central District of California,
                                                Los Angeles
FEDERAL AVIATION
ADMINISTRATION,                                 ORDER

                Defendant-Appellee.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.